Let me start, Madam, by 
saying how pleased we are to see you presiding over 
the General Assembly at its sixty-first session. You 
have our full support. 
 The latest cycle of violence in the Middle East 
and the recent escalation in Darfur have once again 
highlighted the need for a strong multilateral response 
to global challenges. Last year’s World Summit set out 
an ambitious agenda on how to strengthen the United 
Nations. Reform efforts must continue. The decisions 
made here in New York during the sixtieth session 
should be translated into concrete results in the field. 
 For too long, people in Darfur have suffered the 
appalling consequences of conflict. Our common 
efforts must be intensified to end the fighting and 
violence, to ensure respect for human rights and 
international humanitarian law and to end impunity. A 
 
 
23 06-53952 
 
United Nations peacekeeping force should be allowed 
to protect the people in Darfur. We urge the 
Government of the Sudan to accept such a force. A 
continued African Union force presence is crucial for 
the humanitarian situation and the transition towards a 
United Nations peacekeeping force in Darfur. We urge 
rebel groups that have failed to sign up to the Darfur 
Peace Agreement to do so. Sweden stands ready to 
contribute to a United Nations mission in Darfur. We 
need to live up to the principle of the responsibility to 
protect that we accepted at last year’s Summit. The 
Security Council must show the will to act when 
civilian populations are threatened by the most serious 
crimes. 
 A comprehensive approach to the conflict in the 
Middle East is urgently needed, with the strong and 
increased involvement of the international community. 
Positive contributions will be required from key 
countries in the region, including Syria and Iran. 
 The events this past summer have shown that a 
solution to the Israeli-Palestinian conflict and long-
term security for Israel are objectives that cannot be 
achieved by military means. Negotiations are the only 
avenue to peace. The Stockholm Conference last month 
resulted in immediate steps to extend support for 
Lebanon’s early recovery. It is vital that we sustain our 
commitment to Lebanon’s reconstruction and to the 
strengthening of its sovereignty. Full implementation 
by all parties of Security Council resolutions 1559 
(2004) and 1701 (2006) is needed. Sweden is currently 
preparing a military contribution to the United Nations 
Interim Force in Lebanon. 
 The Israeli-Palestinian conflict lies at the core of 
the tensions in the Middle East. The vision of an 
independent and democratic Palestine, living side by 
side with a secure Israel, based on the implementation 
of Security Council resolutions 242 (1967) and 338 
(1973), must be revived and concretized. Israel’s right 
to exist should be unequivocally recognized by all. We 
condemn rocket attacks against Israeli territory. 
Terrorist attacks can never be justified and must end. 
 Sweden remains concerned at the humanitarian 
situation in Gaza and the West Bank. Humanitarian 
access must be guaranteed, and humanitarian law 
should be observed throughout the occupied 
Palestinian territories. The expansion of Israeli 
settlements in the occupied Palestinian territories must 
stop. This settlement policy should instead be reversed 
as it undermines confidence in a credible political 
process, as does the building of the barrier on occupied 
Palestinian territory. 
 The situation in Iraq is serious, with its negative 
impact on security in the region and beyond and with 
untold suffering of innocent civilians. We need to help 
the Iraqi people build a future free from war and 
internal strife. 
 With an estimated 27,000 nuclear weapons in the 
world, we have to make progress in addressing the 
threat posed by weapons of mass destruction. 
Disarmament and non-proliferation are crucial to world 
security. They are interlinked. We must press ahead for 
progress on both issues. 
 The international community’s concerns over 
Iran’s nuclear programme must be met. No one wishes 
to see an isolated Iran. Our wish is for Iran to take its 
rightful place among nations in international 
cooperation. But neither would we like to see an Iran 
that pursues a nuclear weapons option. The Weapons of 
Mass Destruction Commission, led by Mr. Hans Blix, 
has presented a large number of constructive 
recommendations in its report, entitled “Weapons of 
Terror”. These recommendations offer a way forward 
towards disarmament and non-proliferation. 
 There are over 1.1 billion people living in abject 
poverty in our world today. Well over 100 million 
children do not attend school. It is true that there has 
been progress. The number of extremely poor has 
declined by 130 million since 1990. Since the 
Monterrey Conference in 2001, aid has increased by 
over $50 billion. 
 The World Summit gave increased attention to 
development issues, forging a vital link between 
security, development and human rights in the fight 
against poverty. But this is not enough. If we are to 
implement the Millennium Development Goals by 
2015, we have to do more. The primary responsibility 
lies with the developing countries themselves. They are 
in charge. Good governance must be the guiding 
principle at all levels. Donor countries should actively 
support the efforts of the developing countries to 
reduce poverty and lend their full support to 
developing countries in their efforts to increase their 
participation in international trade. 
 The High-level Panel on United Nations System-
wide Coherence provides a unique opportunity to 
  
 
06-53952 24 
 
revitalize the support of the United Nations to the 
developing countries. If the Organization can become 
more effective at the country level, it will be able to 
mobilize more resources and ensure that they will 
reach the countries in need. 
 Sweden has always given high priority to the 
strengthening of the United Nations. During this 
session, it is essential that we stay focused on 
implementing the decisions already taken and continue 
to seek agreement on outstanding issues from the 
Summit. 
 We created the Peacebuilding Commission as a 
tool to assist countries in managing the difficult 
transition from post-conflict situations. The country-
specific commissions should now deliver results, 
beginning with Burundi and Sierra Leone. 
 The Human Rights Council must be a body that 
reacts firmly against violations of human rights. 
 Thousands of innocent men, women and children 
have been killed across the world through acts of 
terrorism. This global threat can only by met by 
collective action by Member States. That is why we 
adopted the United Nations Global Counter-Terrorism 
Strategy (resolution 60/288) in the General Assembly a 
couple of weeks ago. It sends a strong political 
message that terrorism is unacceptable in all its forms 
and manifestations, committed by whomever, wherever 
and for whatever purposes, as it constitutes one of the 
most serious threats to international peace and security. 
The Strategy should now be implemented, with full 
respect for human rights. Let us also build upon this 
achievement to agree on a comprehensive convention 
on terrorism during the current session of the General 
Assembly. 
 The world needs a stronger and more effective 
United Nations. In order to realize this, we need to 
make further progress in Secretariat and management 
reform. While a number of initial steps were taken 
during the past year, some key reform proposals have 
been deferred to the sixty-first session. These need to 
be adopted and implemented. 
 The United Nations reform process will be 
incomplete as long as the Security Council remains 
unchanged. If we want its decisions to be genuinely 
accepted as legitimate and effective, we must reform 
the Council to better represent the world of today. This 
is a difficult but vital area of reform. While expanding 
the Council, we must safeguard its efficiency. 
Therefore, there should be no extension of the veto 
power. The use of the veto should be limited. 
 The General Assembly will remain at the heart of 
the United Nations. During the past 12 months, by 
agreeing on a number of essential reforms, the General 
Assembly has in many ways revitalized itself. Let us 
now continue to make full use of the broad mandate of 
this crucial body, representing all the Member States of 
the United Nations. 
 The time has come to build on the achievements 
of the United Nations over the past year and to seek 
solutions to the issues where we have been unable to 
agree. The time has come to prove that the United 
Nations can continue to make a difference — in Darfur, 
the Middle East or wherever there is conflict, poverty, 
and human suffering. 